Citation Nr: 1132076	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in December 2008, when the issue remaining on appeal was remanded for additional development.  

The Veteran testified at a Board hearing in July 2008.

There is some question as to whether the directives of the Board's December 2008 remand have been entirely completed in this case.  However, in light of the fully favorable decision to the Veteran in this new Board decision granting his appeal, the matter of compliance with the prior remand is rendered moot.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in June 2005.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

At the time that he filed the claim of entitlement to TDIU, the Veteran's service-connected disabilities were: posttraumatic stress disorder (PTSD), rated 30 percent disabling; residuals of trauma to the right hand to include loss of tip of right middle finger and evidence of injury to second finger, rated 20 percent disabling; type II diabetes mellitus rated 20 percent disabling; and degenerative joint disease of the right thumb, rated 0 percent disabling.

His combined rating was therefore 60 percent; this combined rating was effective from December 10, 2007.  See 38 C.F.R. § 4.25.  Furthermore, the Veteran's service-connected disability rating picture has remained consistent throughout the period on appeal.

Consequently, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a).  This appeal concerns the Veteran's entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that a total disability rating may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's pertinent history, as shown repeatedly throughout the evidence of record including in the Veteran's account of employment history in March 2004 (in connection with a previous filing of a claim for TDIU), features a high school education and many years of experience working as a mechanic until becoming too disabled to continue in 2002.  There is no indication of any other significant training, skills, or substantial work experience outside of the Veteran's career as a mechanic.

The claims file contains two separate VA examination reports both dated March 2009.  One of these reports  addresses the Veteran's physical disability while the other addresses the Veteran's psychiatric disability; neither report adequately addresses the pertinent question of whether the Veteran's service-connected disabilities considered together, jointly, render him incapable of substantially gainful employment.

The physical examination report shows that the Veteran has degenerative joint disease of the right thumb, loss of the tip of his right middle finger, with loss of range of motion with objective evidence of pain, loss of strength and functioning of the right hand involving the thumb, index finger, and long finger.  The first metacarpal was tender to palpation, and the Veteran described impairment of his ability to push, pull, grip, or twist with the hand.  The VA examiner opined that the 'average worker' would more likely than not have difficulty with pushing, pulling, lifting, carrying, twisting, and fine dexterity associated with the service-connected disabilities; the examiner opined that this would cause difficulty with operating machinery and/or driving if two hands are required.  The examiner noted that the Veteran's employment tasks had featured valve jobs, tune ups, clutches, water pumps, carburetor, fuel injection, drivability, engine performance, air-conditioning, and engine overhauls.

The March 2009 physical VA examination report goes on to discuss that the Veteran's service-connected diabetes mellitus would less likely than not cause the 'average worker' difficulty with any exertional and/or non-exertional activities.  The Board notes that this report does not address the matter of whether the Veteran's service-connected disabilities, considered together, render the Veteran incapable of substantially gainful employment.

Separately, the March 2009 VA psychiatric examination report offers an expert opinion concerning the Veteran's service-connected psychiatric disability alone.  The report discusses the Veteran's 32 year employment history featuring work as a mechanic.  The Veteran described that his employment ended because of medical issues including arthritis in his hands and shoulders; the Veteran described having recently worked briefly in a part-time role moving cars for a rent-a-car company.  The examiner confirmed the Veteran's PTSD diagnosis and opined that  this would cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that he has generally satisfactory functioning in terms of behavior, self care, and his conversation.  The report discussed that the Veteran's past employment afforded him the opportunity to work in relative isolation, and notes that the Veteran has some difficulties with concentration secondary to intrusive thoughts and his exaggerated startle response; the report notes that at times the Veteran will be quite distractible given his hypervigilence.  The examiner opined that the Veteran should be able to interact with others on a brief and superficial basis in the work setting.

The claims file also contains a July 2008 "Statement of Infeasibility" authored by a VA Vocational Rehabilitation Counselor.  Although this report includes consideration of the Veteran's diminishing capacities due to age and nonservice-connected disabilities among the factors impairing the Veteran's employability, the report contains noteworthy findings pertinent to this appeal.  In this regard, the Board observes the report's reference to a statement from the Veteran's therapist indicating that the Veteran's PTSD markedly impacted his ability to respond appropriately to work pressures in the usual work setting.  This discussion contemplates that the limited stress tolerance interacts with the Veteran's frustrations caused by his physical disabilities.  The July 2008 report notes that the Veteran's sole occupation throughout his adult life since his discharge from the Army has been as an automobile mechanic.  The July 2008 report also notes that the Veteran was awarded Social Security Disability benefits by the spring of 2003, indicating a finding that the Veteran was unable to work in any job anywhere in the United States.

The Veteran's July 2008 Board hearing testimony described that he experiences "very high pain levels" in his service-connected right thumb when he tries to work, characterized as 6 out of 10 in severity.  The Veteran confirmed that he is right-hand dominant.  The Veteran further explained that he is medically forbidden from taking anti-inflammatories to manage the service-connected right-hand symptoms because such medication would cause complications in combination with his Coumadin treatment for a service-connected heart valve replacement.  The Veteran further described that his career experience was predominantly as a mechanic, and that he worked a little as a machinist before service but that this required both hands.  The Veteran confirmed that his occupational history involved only jobs that require the use of his right hand.  The Veteran also testified that his educational background included a high school diploma and some training programs offered by dealerships he had worked in, but all of his skills were related to working with his hands as opposed to any manner of desk job.

An April 2008 VA examination report addendum (an addendum to a February 2008 VA examination report)shows that the Veteran described being unable to work as a mechanic any longer because he "cannot grasp with his 1st and 2nd fingers" of the right hand due to the service-connected right hand disabilities; the Veteran described that his right hand limitations were complicated by pain in that hand.  The examiner found that the Veteran had finger extensor strength to resistance 3.5/5 in the thumb and finger number two of the right hand, with full range of motion in the fingers but demonstrated decreased range of motion in his right thumb.  The examiner found that there was adequate strength for pushing and pulling, but the Veteran reported being unable to twist with his right thumb and second finger.  There was good dexterity for probing, writing, touching, and expression.  The examiner opined that the disabilities did not affect the Veteran's ability to perform sedentary and non-sedentary work activity, such as the ability to sit, stand, walk, bend, lift, carry, drive, communicate, remember, follow instruction, or interact with coworkers and customers.  The examiner additionally found no pertinent impairment of employability from the Veteran's well-controlled diabetes mellitus.

An April 2007 VA psychiatric examination report notes that, based upon clinical findings and the Veteran's account, his work ended because of physical rather than psychological problems.  The examiner described that the Veteran is able to maintain some brief and superficial contact with others but avoids crowds and intimate relationships in the form of friendships.  The examiner commented that the Veteran is intellectually capable and should be able to understand, remember, and carry out detailed as well as simple directions.  However, stress tolerance was reduced as reflected by irritability when faced with relatively minor stresses.

A February 2007 VA examination report focuses upon determining the nature and etiology of the Veteran's right thumb disability.  However, it pertinently notes that the Veteran described intermittent pain rated '3/10' in severity with flares up to '7/10' in severity dictated by change of weather or the use or bending of the thumb to any degree.  The Veteran described that he cannot use his right thumb and index finger to twist or grasp, which has made it impossible for him to perform as a mechanic.  The Veteran cited loss of dexterity and constant pain as motivating factors to retiring as a mechanic in 2003.  The Veteran stated that he does not tie his shoes anymore due to his hand limitations, and further described that he picked up items such as kitchen utensils without bending his right thumb due to the pain.

An April 2006 VA examination report and its June 2006 addendum describe that the Veteran had symptoms involving the whole right hand, with decreased strength that the Veteran described prevented him from picking up a cereal box with the right hand now.  The Veteran described pain with features consistent with the other discussions of record considered above, essentially affecting his entire hand.  The Veteran described that during flare-ups his fingers became stiffer.  The Veteran explained that medication he once took to manage the symptoms was no longer available for him because it posed complications to the treatment of his heart condition.

March 2005 and June 2005 VA psychiatric examination reports, among other treatment records, present information essentially consistent with the findings of the more recent VA psychiatric examination reports discussed above.

The claims file also contains a July 2002 clinical psychologist's report indicating that the Veteran's PTSD involves anxiety that "will impose limitations on work functioning" such that the Veteran "could not be expected to work with the public or in situations that required close cooperation with co-workers or supervisors."

The Board further notes that the claims file contains a memorandum dated in October 2009 from a Director of Compensation and Pension Service addressing the Veteran's entitlement to a TDIU on an extra-schedular basis.  However, this report is not shown to have been prepared by a medical professional.  Therefore, the Board views this memorandum as more akin to a part of the adjudication-consideration at the agency of original jurisdiction than as probative medical evidence addressing the medical questions at issue.

The Board also notes, significantly, that the claims-file contains documents associated with the Social Security Administration (SSA) determination of the Veteran's entitlement to disability benefits.  The disability determination, dated in August 2004, shows that the SSA found that the Veteran was disabled and unable to perform any substantially gainful employment due primarily to posttraumatic stress disorder and secondarily to osteoarthritis.  A review of the SSA records reasonably indicates that particular focus was upon the Veteran's difficulties with his hands including his service-connected right hand disabilities.

Although there is other evidence that discusses the Veteran's service-connected disabilities in more detail, there is no medical opinion of record that clearly addresses the essential question of whether the sum of all the service-connected disabilities, together, renders the Veteran unable to secure or follow a substantially gainful occupation.  There are medical opinions, conflicting in some regards, that are generally to the effect that the Veteran's physical service-connected disabilities considered together do not prevent sedentary work or some particular varieties of non-sedentary work.  However, the evidence does appear to reasonably establish that the damage and limitation to the Veteran's dominant right hand undermines his ability to perform the tasks that he is trained and experienced in completing as a career mechanic.  There are also conflicting psychiatric opinions presenting various indications; some evidence suggests that the Veteran's service-connected psychiatric disability does not substantially prevent the Veteran from performing certain types of work in relative isolation from excessive interpersonal contact, while other evidence suggests that the service-connected psychiatric pathology alone essentially prevents the Veteran from working in public or closely with co-workers or supervisors.  None of the competent medical evidence addresses the essential issue of whether the Veteran's service-connected disabilities, considered together with regard to their combined impact, render him incapable of substantially gainful employment.

The Board has considered whether additional development to obtain an adequate medical opinion is necessary to permit appropriately informed appellate review.  However, the Board finds that the evidence currently presents sufficient information to permit the Board to resolve reasonable doubt in the Veteran's favor in this appeal.  The Veteran has a high school education and work experience that is essentially exclusively as a mechanic.  The Veteran is right-hand dominant, and has service-connected disabilities of the right hand including amputation of the tip of one finger and painful arthritis impacting the range of motion of his thumb and ability to make certain motions and grip actions/manipulations that must reasonably be considered essential to the tasks of a mechanic.  Additionally, the Veteran's service-connected psychiatric disability impairs the Veteran's ability to cope with stressors and frustration or to adapt to more cooperative and less independent work roles.  The Veteran has been determined by the SSA to be unemployable due to his service-connected psychiatric disability primarily, with consideration of secondary factors from osteoarthritis.  The Board finds that the Veteran does not have training, experience, or particularized skills permitting any reasonable manner of new independent desk work employment that would be compatible with his service-connected physical and psychiatric disabilities.  The Board observes that VA has determined that the vocational rehabilitation for the Veteran is infeasible.

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted.   The Board has given consideration to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The Board notes that although there is no clear medical opinion addressing the impact upon employability of the totality of the Veteran's service-connected disabilities, the medical evidence of record does provide significant information supportive of the Veteran's claim.  The evidence in this case presents pertinent medical findings, although without complete clarity concerning the overall impact upon employability of the sum total of the service-connected disabilities.  Given the above facts concerning the Veteran's education and work experience, and the medical information of record, the Board believes that reasonable doubt exists in this case; resolving reasonable doubt in the Veteran's favor permits a finding that the Veteran is unable to perform employment consistent with his education and work experience due to his service-connected disabilities.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5107(b).  Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability, the satisfaction of VCAA requirements is rendered moot.


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is warranted.  The appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


